Citation Nr: 1338650	
Decision Date: 11/25/13    Archive Date: 12/06/13

DOCKET NO.  10-40 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for left knee disability.

2.  Entitlement to service connection for right knee disability.

3.  Entitlement to service connection for bilateral hip disability.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for a neck disability.

6.  Entitlement to service connection for cervical radiculopathy, claimed as right hand shakes and numbness of the right arm.

7.  Entitlement to service connection for bilateral ankle disability.




REPRESENTATION

Veteran represented by:	Matthew D. Hill, Esq.


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming, which denied the Veteran's claims.

The Veteran was scheduled to appear at the Cheyenne RO for a videoconference hearing before a Veterans Law Judge on July 9, 2013.  In a June 2013, the Veteran, through his attorney, withdrew his request for a hearing pursuant to 38 C.F.R. § 20.704(e).

In June 2013, the Veteran submitted additional evidence directly to the Board.  At that time, he also submitted a written waiver of local consideration of this evidence.  This waiver is contained in the VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2013).

The issues of entitlement to service connection for right and left knee disabilities and bilateral hip disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO.  The Veteran will be notified if further action on his part is required.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, the currently diagnosed low back disability is as likely as not related to his active duty service.

2.  Resolving all doubt in the Veteran's favor, the currently diagnosed neck disability is as likely as not related to his active duty service.

3.  Resolving all doubt in the Veteran's favor, the currently diagnosed cervical radiculopathy, claimed as right hand shakes and numbness of the right arm, is as likely as not related to his active duty service.

4.  Resolving all doubt in the Veteran's favor, the currently diagnosed bilateral ankle disability is as likely as not related to his active duty service.


CONCLUSIONS OF LAW

1.  A low back disability was incurred in the Veteran's active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002 & West Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

2.  A neck disability was incurred in the Veteran's active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002 & West Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

3.  Cervical radiculopathy was incurred in the Veteran's active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002 & West Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

4.  A bilateral ankle disability was incurred in the Veteran's active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002 & West Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2010)), which imposes obligations on VA in terms of its duty to notify and to assist claimants.  The Board has considered this legislation and finds that, given the favorable action taken herein with regard to the pending claims, no further discussion of these VCAA requirements with regard to these issues is required.  Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for any condition listed in 38 C.F.R. § 3.303(b).  Any condition not encompassed by Section 3.303 (b) requires a medical nexus. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for the claimed disorder, generally, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Lay evidence can be competent and sufficient to establish the elements of service connection when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377.

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including arthritis, when manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013).

Here, the Veteran asserts that he has cervical radiculopathy as well as disabilities of the low back, neck, and bilateral ankles that are due to injuries incurred during his military service.  See the Veteran's claim dated September 2007.  Specifically, he maintains that he sustained these disabilities when he fell 30 feet from a ship onto a buffer.  Id.  The Board has thoroughly reviewed the record and concludes that the evidence supports a finding that the Veteran's currently low back, neck, and bilateral ankle disabiities as well as cervical radiculopathy were incurred during his active duty service.

Deck logs from the U.S.S. CAMDEN dated August 1969 confirm that, while disconnecting a fresh water hose from the pier, the Veteran fell from the ship and injured his left ankle.  He was taken by ambulance to the Naval Station dispensary in Long Beach, California.  He subsequently returned to the ship after being treated for a sprained ankle.

Service treatment records (STRs) from August 1969 confirm that the Veteran twisted his left ankle and was treated for a sprained ankle.  In a separate August 1969 STR, it was noted that the Veteran complained of right ankle pain and had a hematoma over the lateral aspect; a diagnosis of ligamentous tear was indicated.  Another August 1969 STR noted that the Veteran had a minor muscle sprain in the lumbar area.  A September 1969 STR reported that the Veteran "suffered severe sprain of ankles bilaterally" following the August 1969 fall and "still has pain."  He was continued on light duty.  Another September 1969 STR indicated that he continued to complain of low back pain with no evidence of deformity; a diagnosis of muscle strain was noted.  Reoccurring back pains were documented in a subsequent September 1969 note.  In June 1970, the Veteran was treated for complaints of swelling and tenderness in his right hand; an x-ray was negative for fracture.  A separate June 1970 STR noted the Veteran's complaints of pain in the lumbar region of back after falling down a ladder; he was diagnosed with muscle strain.  Another June 1970 STR indicated that the Veteran had complained of lumbar back pain for one year; however, he had fallen the day before.  The Veteran's March 1971 service separation examination was absent for complaints of musculoskeletal pain or continuing diagnoses pertaining to his neck, back, ankles, or right arm.

VA treatment records dated March 2003 documented the Veteran's history of intermittent back discomfort, "probably secondary to an old injury while he was in the military."  VA treatment records dated July 2005 reported the Veteran's complaints of radiating pain from his neck traveling down his left arm.  A December 2005 VA treatment record noted a two week history of right arm pain from elbow to shoulder consistent with dysesthesias due to cervical radiculopathy.  It was further noted that the pain is occasionally associated with numbness extending to the hand but not associated with motor weakness.  See the VA treatment record dated December 2005.  An x-ray of the lumbar spine in January 2006 revealed "normal alignment without fracture/subluxation.  Minimal anterior osteophytosis of the lumbar spine.  No disc disease."

VA treatment records dated in May 2008 noted that magnetic resonance imaging (MRI) showed "C5-6 with moderate diffuse disc bulge and moderate broad-based right proximal foraminal and foraminal disc protrusion/spur resulting in moderate to severe right neural foraminal stenosis as well as mild cord compression."  A September 2008 VA treatment record indicated that the Veteran injured his neck after falling approximately 30 feet while in the Navy, and "his current problems with radiculopathy would appear to represent sequelae of the same."  He was diagnosed with C6 radiculopathy at that time.  An x-ray of the lumbar spine conducted in September 2009 revealed mild diffuse lumbar spondylosis. 

The Veteran was afforded a VA examination in October 2009 at which time the examiner confirmed diagnoses of mild diffuse lumbar spondylosis, mild to moderate at the thoracolumbar junction, as well as, right and left ankle arthritis.  With respect to the question of medical nexus between the in-service left and right ankle sprains and the current bilateral ankle disabilities, the examiner initially opined, 

I cannot resolve this issue without resort[ing] to mere speculation as Veteran's history of falling 30 feet off a ship and being hospitalized for ankle and back conditions is not verified by medical records.  During the time period of this reported accident records report he was quarantined for GC.

In a December 2009 addendum opinion, the examiner was asked to address the question of whether the lumbar spondylosis was causally related to the treatment episodes of 8/28/69, 9/18/69, or 6/13/69, to which she responded, "[i]t is less likely as not caused by these episodes were noted a[s] muscle strains and spasms."  She was also asked whether the right ankle arthritis is causally related to the treatment episode of 9/3/69 when slight swelling was noted, to which she responded, "Veteran was able to perform military duties until discharge in 1971.  It is less likely as not caused by this one episode of ankle swelling."  Additionally, the examiner was asked, whether the left ankle arthritis is causally related to the treatment episodes on 8/14/69, 8/15/69, and 9/3/69, to which she similarly responded, "Veteran sprained his ankle in 1969 and was able to perform military duties until discharge in 1971.  It is less likely as not caused by this episode of a sprained ankle."

In support of his claims, the Veteran recently submitted a March 2012 private medical evaluation by Dr. J.W.B., who reviewed the Veteran's service and post-service records and noted continuing diagnoses of lumbar and cervical spine disabilities including lumbar spondylosis and degenerative disc disease of the cervical spine with cervical radiculopathy.  He also recognized a diagnosis of arthritis of the bilateral ankles.  The examiner indicated that x-rays of the cervical spine conducted in August 2005 revealed "significant degenerative disk disease, with evidence of neuroforaminal encroachment."  He then opined,
This degree of cervical spine pathology would certainly be consistent with the residua of a significant remote injury, such as the well-described 30 foot fall from the USS CAMDEN in 1969 (in which he landed on his feet).  The force of impact would be transmitted all along the spinal column, due to the effects of his body weight and the force of gravity, a constant at 9.8 meters pre second squared, and the abrupt deceleration forces produces at terminal impact.

As to the cervical radiculopathy, the examiner noted that "the deceleration forces from the 1969 fall would have been transmitted up the entire length of the Veteran's spinal column, which more-likely-than-not caused the above-mentioned cervical radiculopathy."  To this end, the examiner also stated that the diagnosis of right arm numbness documented in the Veteran's post-service treatment records "is actually a right cervical radiculopathy, certainly consistent with his 1969 fall from the USS CAMDEN.  It is not uncommon for such a diagnosis to be delayed until some point after discharge from the service, with the possibility of an intermittent tremor in the involved extremity."

With respect to the lumbar spine, the examiner disagreed with the negative nexus opinion of the October 2009 VA examiner and stated, 

In actuality, the Veteran has documentation proving that he experienced at least two back injuries while on active duty.  The Veteran experienced a major fall injury that was diagnosed initially as a spectrum of lumbar spine pain/muscle spasm, etc.  I don't believe that CT scans or MRI scans were in use in 1969, therefore a more serious back injury subsequent to a 30 foot fall could not have been ruled out.  The basic physics associated with falling and landing feet first from this height, would create a rebuttable presumption/inference of more serious injuries than suspected.

As to the bilateral ankle disabilities, Dr. J.W.B. noted that in contrast to the conclusions expressed by the October 2009 VA examiner, he determined that the available x-ray reports show symmetrical 1 mm. enthesophytes arising from the inferior os calcis, "which reflects prior trauma consistent with a feet first free fall injury and not indicating primarily osteoarthritis."  Dr. J.W.B. continued, "[t]he mere position of these enthesophytes is entirely consistent with the noted injury."

After discussing the pertinent medical evidence pertaining to fall injuries, Dr. J.W.B. determined that "more-likely-than-not, there exists a Nexus between [the Veteran's] active military service and his current" neck, lumbar spine, cervical radiculopathy, and bilateral ankle disabilities.

Thus, there is significant conflicting medical evidence of record concerning the questions of medical nexus.  The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the Court has held that the Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).

Accordingly, the Board has weighed the probative evidence of record and finds that the evidence of record is at least in equipoise as to whether the lumbar spine, neck, bilateral ankle, and cervical radiculopathy disabilities are a result of the Veteran's military service.  The benefit of the doubt rule is therefore for application as to these issues.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  The Board will resolve this reasonable doubt in the Veteran's favor and finds that the evidence supports the grant of service connection for disabilities of the lumbar spine, neck, and bilateral ankles, as well as, cervical radiculopathy.  See 38 U.S.C.A. § 5107 (West 2002).


ORDER

Entitlement to service connection for lumbar spine disability is granted.
Entitlement to service connection for neck disability is granted.

Entitlement to service connection for cervical radiculopathy is granted.

Entitlement to service connection for bilateral ankle disability is granted.


REMAND

For the reasons expressed below, the Board finds that the remaining claims on appeal - entitlement to service connection for right and left knee disabilities and bilateral hip disabilities - must be remanded for further development.

The Board initially notes that although the Veteran was afforded a VA examination in October 2009, the examiner was not asked to address the claimed knee and hip disabilities.

With regard to the claim of entitlement to service connection for bilateral hip disabilities, VA treatment records document complaints of hip pain.  Notably, in October 2008, the Veteran's VA treatment provider opined that the Veteran's 30 foot in-service fall caused significant compression trauma to hips, "[t]here is consideration that if arthritis is present that it could be related to the remote trauma."  X-rays of the bilateral hips conducted in October 2008 revealed some degenerative changes; however a diagnosis of arthritis or joint disease was not documented in the medical records.  A September 2009 VA treatment record noted that the Veteran's hip pain is consistent with degenerative joint disease and/or lumbosacral degenerative disc disease, but a diagnosis was not confirmed.  Similarly, in his March 2012 private medical evaluation, Dr. J.W.B. noted the Veteran's complaints of bilateral hip pain but he did not render a specific diagnosis as to either hip; rather, Dr. J.W.B. stated, "the chronic hip pain at least in part may represent bilateral lumbar radiculopathy."  As such, there remains a question of current diagnosis with respect to the Veteran's claimed bilateral hip disability.

As to the claims of entitlement to service connection for right and left knee disabilities, complaints of bilateral knee pain are documented in the Veteran's treatment records as well as in the March 2012 private evaluation of Dr. J.W.B.  Notably, x-rays of the knees conducted in January 2005 showed, "[t]here is no evidence of bone, joint, or soft tissue abnormality."  A December 2005 VA treatment record documented a diagnosis of joint inflammation of the right knee secondary to osteoarthrosis with no overt findings to suggest ligamentous or cartilaginous tear; however, this diagnosis was not based upon x-ray findings of osteoarthritis.  As such, there remains a question of current diagnosis with respect to the Veteran's claimed right and left knee disabilities.

Thus, there remain questions as to current diagnosis and etiology of the claimed bilateral knee and hip disabilities.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2013) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim) and Colvin v. Derwinski, 1 Vet. App. 191, 195 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  A remand for a new VA examination should therefore be accomplished in order to address these outstanding questions with respect to the Veteran's pending claims.

Additionally, review of the record reflects ongoing VA medical treatment.  Thus, on remand, any previously unobtained ongoing relevant medical records should be procured and associated with the Veteran's claims file.  38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate releases where necessary, procure any records of outstanding treatment and/or evaluation that the Veteran has recently received.  The Board is particularly interested in VA treatment records dating from December 2009.  All such available documents should be associated with the claims file.

2. Schedule the Veteran for a VA examination with a medical professional of appropriate expertise to determine the nature and etiology of the claimed bilateral knee and bilateral hip disabilities.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All pertinent symptomatology should be annotated in the examination report.  Pertinent testing deemed necessary should be accomplished; the results of any such studies should be included in the examination report.

Following review of the claims file and examination of the Veteran, the examiner should either diagnose or rule out disabilities of the right and left knees and right and left hips.  If such a disability is diagnosed, the examiner should indicate whether it is at least as likely as not (50 percent probability or more) that it had its clinical onset in service or is otherwise related to service to include the documented 30 foot fall in August 1969.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction (AOJ) should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3. Thereafter, readjudicate the claims on appeal.  If any benefit sought remains denied, the Veteran and his attorney should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


